Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 2/24/2022 has been received; Claims 1-21 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-11, 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Magrone (US 2002/0022432) in view of Smith (USPN 3,021,845).
Regarding Claim 1, Magrone discloses a support garment (Figure 1) comprising: a support band (38, 40 & 54) extending around a wearer's torso and two cups (62 & 64) secured to the support band (Figure 1), each cup having a cavity for receiving a breast of a wearer (Figure 1, Para. 25) and provided with an one-piece molded undulatory support structure (Para. 11, 13, 14, 29, 31 & 33) including a medial support portion (MSP, see annotated Figures 5 & 6) comprising a sinuosity having two branches (branches, see annotated Figures 5 & 6 below); and a pair of lateral support appendages (arm, see annotated Figures 5 & 6 below) joined to the branches of the medial support portion of the undulatory support structure through a pair of fulcrum portions (F, see annotated Figures 5 & 6); wherein the undulatory support structures are disposed in the cups and are shaped to follow the curvature of the base of an idealized breast (Figures 1-6) and are adapted to expand in response to applied force and recoil when applied force is removed (due to the natural movement of breast during use of a brassiere; the undulatory support structure is capable of expanding in response to applied force and recoiling when applied force is removed), and wherein the garment and support structures are configured and adapted to have the following further attributes: When worn, the medial support portions of the undulatory support structures are positioned about the base of wearer's breasts (Figure 1), the fulcrum portions of the support structure are proximate the inframammary folds of a wearer and the support appendages extend craniad (Figures 1-6), the support appendages are secured to the cups or to the support band such that the weight of the breasts is supported about the lower portions of the breast by the medial support portions and the breasts of a wearer are supported away from inframammary folds of the wearer (Figures 1-6, Para. 6, 11 & 14) and wherein vertical forces due to the weight of the breasts on the support structures are redirected to the back of the wearer and away from the shoulder areas of the wearer though the fulcrum portions, the lateral support appendages and the support band (Figures 1-6, Para. 6, 11 & 14, the vertical forces are capable of being redirected as claimed due to the construction of the support). Magrone does not specifically disclose the garment and support structures are configured and adapted to have the following further attributes when worn, the medial support portions of the undulatory support structures are positioned about the base of wearer's breasts, such that the medial support portions of the undulatory support structure are below the nipple areolar complexes. However, Smith discloses a medial support portion (20) of an undulatory support structure (Figures 3 & 4) are positioned about the base of wearer's breasts, such that the medial support portions of the undulatory support structure are below the nipple areolar complexes (Col. 3, lines 11-25). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medial support portion to be situated below the nipple areolar complexes in order to stiffen the lower potions of the breast cups to support a user’s breasts.
Regarding Claim 3, the combination of Magrone and Smith disclose each undulatory support structure is characterized by greater rigidity than each cup, such that the undulatory support structure is sufficiently rigid to support the weight of the breast (Para. 13 & 14).  
Regarding Claim 5, the combination of Magrone and Smith disclose each undulatory support structure is embedded between an outer cup and an inner cup (Figures 1-6, Para. 14 & 26).  
Regarding Claim 6, the combination of Magrone and Smith disclose the two cups each have an undulatory support structure characterized by a different configuration (Figures 5 & 6).  
Regarding Claim 7, the combination of Magrone and Smith disclose the two cups each have an undulatory support structure matching with respect to shape and size (Figures 5 & 6).  
Regarding Claim 8, the combination of Magrone and Smith disclose each undulatory support structure is three-dimensionally curved article (Figures 1-6).  
Regarding Claim 9, the combination of Magrone and Smith disclose each medial support portion is provided with at least one peak up to about 100 peaks (Figures 1-6).  
Regarding Claim 10, the combination of Magrone and Smith disclose the at least one peak extends vertically to a position ranging from the vertical axis of a theoretical center of mass of a breast up to the apex of the breast (Figures 1-6).    
Regarding Claim 11, the combination of Magrone and Smith disclose each lateral support appendage of each undulatory support structure terminates at an end adjacent to a craniad edge of the support band or adjacent to a craniad portion of a medial strap joining the two cups (Figures 1-6). 
Regarding Claim 13, the combination of Magrone and Smith disclose the support garment is selected from the group consisting of: a brassiere, a swimsuit, a sport top, a military foundation garment, and a post-surgical garment (Figure 1).  
Regarding Claim 14, Magrone discloses a support garment (Figure 1) comprising: a support band (38, 40 & 54) extending around a wearer's torso and two cups (62 & 64) secured to the support band (Figure 1), each cup having a cavity for receiving a breast of a wearer (Figure 1, Para. 25) and provided with an one-piece, molded undulatory support structure (Para. 11, 13, 14, 29, 31 & 33) including a medial support portion (MSP, see annotated Figure 5 & 6 below) comprising a plurality of support segments (branches, see annotated Figures 5 & 6 below) joined to one another and extending in two or more directions and a hammock portion (hammock, see annotated Figure 5 & 6 below) attached across two or more support segments of the medial support portion of the undulatory support structure; and a pair of lateral support appendages (arm, see annotated Figures 5 & 6 below) joined to the support segments of the medial support portion of the undulatory support structure through a pair of fulcrum portions F, see annotated Figures 5 & 6 below); wherein the undulatory support structures are disposed in the cups and are shaped to follow the curvature of the base of an idealized breast (Figures 1-6) and are adapted to expand in response to applied force and recoil when applied force is removed (due to the natural movement of breast during use of a brassiere; the undulatory support structure is capable of expanding in response to applied force and recoiling when applied force is removed), and wherein the 4garment and support structures are configured and adapted to have the following further attributes: When worn, the medial support portions of the undulatory support structures are positioned about the base of wearer's breasts (Figure 1), the fulcrum portions of the support structure are proximate the inframammary folds of a wearer and the support appendages extend craniad (Figures 1-6), the support appendages are secured to the cups or to the support band such that the weight of the breasts is supported about the lower portions of the breast by the medial support portions and the breasts of a wearer are supported away from inframammary folds of the wearer  (Figures 1-6, Para. 6, 11 & 14) and wherein vertical forces due to the weight of the breasts on the support structures are redirected to the back of the wearer and away from the shoulder areas of the wearer though the fulcrum portions, the lateral support appendages and the support band (Figures 1-6, Para. 6, 11 & 14, the vertical forces are capable of being redirected as claimed due to the construction of the support).; and said support hammocks extend between two or more support segments of the medial support portions of the undulatory support structures in order to further support the lower portions of the breasts of a wearer away from the inframammary folds of a wearer (Figures 1-6). Magrone does not specifically disclose the garment and support structures are configured and adapted to have the following further attributes when worn, the medial support portions of the undulatory support structures are positioned about the base of wearer's breasts, such that the medial support portions of the undulatory support structure are below the nipple areolar complexes. However, Smith discloses a medial support portion (20) of an undulatory support structure (Figures 3 & 4) are positioned about the base of wearer's breasts, such that the medial support portions of the undulatory support structure are below the nipple areolar complexes (Col. 3, lines 11-25). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medial support portion to be situated below the nipple areolar complexes in order to stiffen the lower potions of the breast cups to support a user’s breasts.
Regarding Claim 15, the combination of Magrone and Smith disclose the medial support portion, lateral support appendages, and fulcrums of each undulatory support structure are formed of a material selected from the group consisting of polyethylene, acrylonitrile- butadiene-styrene, polylactic acid, and a combination thereof (Para. 13, 14, 31 & 33).  
Regarding Claim 16, the combination of Magrone and Smith disclose each hammock portion is formed from a material selected from polyethylene, acrylonitrile-butadiene-styrene, polylactic acid, compression fabric, gauze, and a combination thereof (Para. 13, 14, 31 & 33).  
Regarding Claim 17, the combination of Magrone and Smith disclose each undulatory support structure and hammock portion are three-dimensionally curved article (Figures 1-6).  
Regarding Claim 18, the combination of Magrone and Smith disclose each hammock portion has a net configuration (inasmuch is understood by applicant, the hammock of Magrone is a net configuration in that is a supporting material covering part of the structure).  
Regarding Claim 19, the combination of Magrone and Smith disclose each hammock portion is a flexible, fenestrated membrane (Para. 14 & 31 & 33).  
Regarding Claim 20, the combination of Magrone and Smith disclose each hammock portion has a concave boundary adjacent the inframammary fold and spaced therefrom (Figures 1-6), said concave boundary extending from the pair of fulcrum portions across the base of the wearer's breast (Figures 1-6).   
Regarding Claim 21, the combination of Magrone and Smith disclose the medial support portion, lateral support appendages, and fulcrums of each undulatory support structure are formed of a material selected from the group consisting of polyethylene, acrylonitrile-butadiene- styrene, polylactic acid, and a combination thereof (Para. 13, 14, 31 & 33).
Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Magrone (US 2002/0022432) in view of Smith (USPN 3,021,845) in further view of Chisholm (USPN 3,163,167).
Regarding Claim 2, the combination of Magrone and Smith do not specifically disclose each undulatory support structure further comprises a reinforcing rib extending from the fulcrums along each lateral 2appendage, such that the cross-section varies along the length of the undulatory support structure. However, Chisholm discloses a reinforcing rib (24) such that the cross-section varies along the length of the undulatory support structure (Figure 1). It would have been obvious to one or ordinary skill in the art before the effective filing date to further include a reinforcing rib, as taught by Bracht, in order to provide the most comfort with the highest degree of support (Col. 3, lines 3-5).
Regarding Claim 4, the combination of Evans and Smith do not specifically disclose each undulatory support structure further comprises tapered scalloped projections along at least one edge of at least one element selected from the medial support portion, the pair of lateral support appendages, and the fulcrums. However, Chisholm discloses tapered scalloped projections (24) along at least one edge of at least one element (Figure 1). It would have been obvious to one or ordinary skill in the art before the effective filing date to further include tapered scalloped projections, as taught by Chisholm, in order to provide the most comfort with the highest degree of support (Col. 3, lines 3-5).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Magrone (US 2002/0022432) in view of Smith (USPN 3,021,845) in further view of West (US 2016/0165964).
Regarding Claim 12, the combination of Magrone and Smith do not specifically disclose the support garment lacks shoulder straps. However, West discloses a support garment (Figure 2) which can lack shoulder straps (Para. 72-73). It would have been obvious to one or ordinary skill in the art before the effective filing date to further include a strapless construction, as taught by West, in order to provide a versatile support structure which can be used with various garments.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732